        Case 7:19-cr-00245-KMK Document 90 Filed 05/27/20 Page 1 of 1
          Case 7:19-cr-00245-KMK Document 87 Filed 05/26/20 Page 1 of 1

                                                                  f ,. ·· :l flU 1.,. \i I~ *U
                                                                  i
                                                                           ·1
                                                                      I t ,_ i            J  ~ nr
                                                                                               f\ '   ~h
                                                                                                      t,. a.;

                                     Green & Willstatter
                                       ATTORNEYS AT LAW
                                   200 MAMARONECK AVENUE
                                           SUITE 605
                                 WHITE PLAINS, NEW YORK 10601

THEODORE S . GREEN                         (91 4) 948-5656
RICHARD 0. WILLSTATTER                   FAX (91 4) 948-8730               E-MAIL: THEOSGREEN@MSN .COM




May 26, 2020

Hon. Kenneth M. Karas
United States District Court
300 Quarropas Street
White Plains, New York 10601

       re:     United States v. Corey Webb
               19-cr-245 (KMK)

Dear Judge Karas:

         This letter is an application, on consent of the government, to further adjourn the sentencing
of Corey Webb, currently scheduled for June 9, 2020, for approximately an additional month, in light
of the continuing COVID-19 crisis and the ongoing restrictions on Court appearances. Mr. Webb
is at liberty on bail pending sentence following his plea of guilty to a conspiracy to violate 21 U.S.C.
§ 841(b)(l)(B). 21 U.S.C. §846.
                                                          Very truly yours,

                                                        Isl Theodore S. Green
                                                        Theodore S. Green



cc: All counsel (by ECF)




                                                                                                   /0 : 30      ,4/h
